Title: From John Adams to John Rutledge, 18 August 1798
From: Adams, John
To: Rutledge, John



Dear Sir
Quincy August 18. 1798

I have just received your favor of 13th of August, and immediately inclosed it, with the Recommendations of Cap. George Cross to be a Captain in the Navy, to mr. Stoddert and requested him to pay a particular attention to the Subject.—
I hope the air of Newport is friendly to you and Mrs Rutledge. Poor Philadelphia, Boston and Portsmouth! Five and twenty days of such heat are enough to produce many Deseases besides the Yellow Fever.
With great Esteem I have / the Honor to be, Sir Your / most Obedient—
John Adams